DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/658836. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 3, 8, and 15 have been amended. 
The previous objection to claim 3 is withdrawn in view of the claim amendment filed 3/1/2022.
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-7 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 8-14 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 15-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A – Prong 1) The independent claims recite an abstract idea instructing how to provide suggestions to users to shape energy consumption, which is described by claim limitations reciting: receive a first resource consumption data for a consumer of a resource; generate a first resource consumption report of a series of coordinated resource consumption reports for transmission to the consumer based upon the first resource consumption data, wherein the first resource consumption report includes a first set of suggestions for reducing resource usage during a peak hours' time range, wherein the processor is configured to select the first set of suggestions from an available set of suggestions stored in the memory, wherein each suggestion includes a different suggestion for reducing resource consumption; transmit the first resource consumption report to a location associated with the consumer; receive a second resource consumption data for the consumer of the resource; determine if the consumer has reduced the resource consumption during the peak hours' time range from the first resource consumption report based upon the second resource consumption data; in response to determining that the consumer did not reduce the resource consumption, set a condition that the first set of suggestions was not effective in changing consumption behavior of the consumer, and generate a second report of the series of resource consumption reports that includes a second set of suggestions selected from the set of available suggestions that is different than the first set of suggestions; transmit the second report to the location of the consumer and repeat determining whether the resource consumption of the consumer is reduced subsequent to the second report including the second set of suggestions; wherein each time the processor determines that a previously selected suggestion does not cause a reduction in the resource consumption by the consumer, the processor is configured to select a different suggestion from the set of available suggestions for a subsequent report in subsequent time intervals continuously over at least a year-long time period to establish the series of coordinated resource consumption reports; access a third resource consumption data, for the consumer of the resource to identify whether a reduction in the resource usage occurred subsequent to the second report; determine an amount that the consumer saved on resource consumption costs in relation to the second report based upon the third resource consumption data; and transmit a third report to the location of the consumer, wherein the third report includes information regarding the amount that the consumer has saved on the resource consumption costs in relation to the second report and a third set of suggestions selected from the set of available suggestions that is different than the first and second set of suggestions. The identified recited limitations in the claims describing the providing suggestions to users to shape energy consumption (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, managing personal behavior, and business relations. Dependent claims 2-7, 9-14, and 16-20 recite limitations that further narrow providing suggestions to users to shape energy consumption (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
(Step 2A – Prong 2) This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the processor; and memory coupled with and readable by the processor and storing a set of instructions which); claim 8 (i.e., the customer resource consumption management tool is associated with a computer application running on a computing device comprising a processor for executing instructions from a memory), and claim 15 (i.e., non-transitory computer-readable medium storing computer-executable instructions), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer. Additional elements reciting receive resource consumption data… from a resource monitoring device and access resource consumption data … from the resource monitoring device do not provide an improvement to the computer or technology and only add extra-solution activities (i.e., data gathering). Additional elements such as in response to user interaction with a graphical user interface associated with a customer resource consumption management tool…, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; these limitations only link the abstract idea to a technological environment, or field of use. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting in response to user interaction with a graphical user interface associated with a customer resource consumption management tool…, do not yield an improvement and only link the abstract idea to a technological environment. Additional elements reciting receive resource consumption data… from a resource monitoring device and access resource consumption data … from the resource monitoring device do not provide an improvement to the computer or technology and only add extra-solution activities (i.e., data gathering). With respect to data gathering steps, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0101653 (Tran); in view of US 2016/0140586 (Liptsey-Rahe).


As per claim 1, Tran teaches: a system for reducing a consumer's resource consumption throughout a calendar year comprising: a processor; and a memory coupled with and readable by the processor and storing a set of instructions which, when executed by the processor, causes the processor to: ([0086] …data are analyzed using software running on computer servers to generate a statistical report. [0038] The server 20 also executes one or more software modules to analyze data)
receive a first resource consumption data for a consumer of a resource from a resource monitoring device; ([0064] … the process acquires utility meter data (304). In one embodiment, a direct data connection to a utility company database can be done. In another embodiment, sensors can be placed next to utility meters to get the data without having to get data from the utility company. [0098] FIG. 5 shows an exemplary process to use NILM with hourly data. First, the process reads hourly energy load data from utility meters (400). Then the NILM engine disaggregates energy consumption for each of predetermined appliances from the hourly energy load data (410). Once the energy consumption has been disaggregated to show appliance energy usage data, the system can send normatively messages to users to reduce energy consumption (420). [0100] Collect detailed occupancy/usage data with a combination of sub-meters and low cost sensors [0106] The system can compare a consumer's energy usage with similar energy consumption from his or her neighbors)
generate a first resource consumption report of a series of coordinated resource consumption reports based on the first resource consumption data for transmission to the consumer, wherein the first resource consumption report includes a first set of suggestions for reducing resource usage during a peak hours' time range wherein the processor is configured to select the first set of suggestions from an available set of suggestions stored in the memory, wherein each suggestion includes a different suggestion for reducing resource consumption; ([0098] FIG. 5 shows an exemplary process to use NILM with hourly data. First, the process reads hourly energy load data from utility meters (400). Then the NILM engine disaggregates energy consumption for each of predetermined appliances from the hourly energy load data (410). Once the energy consumption has been disaggregated to show appliance energy usage data, the system can send normatively messages to users to reduce energy consumption (420). [0099] …the system applies normative messaging to successfully engage and motivate action across a very high percentage of targeted individuals. … the messaging system achieves much higher energy-saving actions by presenting users with only relevant and immediately actionable suggestions on how to cut down power consumption in their immediate office/cubicle. The system leverages behavioral science, customer data analytics, and the latest software to engage employees of utilities and energy consumers to collectively take action to save energy. The system enables energy consumers to increase energy efficiency, reduce costs, and realize environmental benefits. The system can: [0100] Collect detailed occupancy/usage data with a combination of sub-meters and low cost sensors [0101] Create models of occupancy patterns (Daily Office Activities) [0102] Visualize usage data [0103] Apply occupancy models with sensor data to automatically control HVAC/heating/lighting/appliances to save energy [0104] Predict demand and communicate with utility computers during peak load [0105] Prompting of building occupants for energy-saving actions [0105] Prompting of building occupants for energy-saving actions. [0106] …The system can select a normative message from a plurality of candidate messages. The message selection can include assigning to each of at least a subset of a plurality of candidate messages a priority and selecting based at least in part on the assigned priorities a number of selected messages, wherein the number of messages selected corresponds to a limited number of messages to be presented to the consumer… The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both; report with message is generated each billing period (i.e., based on consumption data))
transmit the first resource consumption report to a location associated with the consumer; ([0099] …achieves much higher energy-saving actions by presenting users with only relevant and immediately actionable suggestions on how to cut down power consumption [0104] Predict demand and communicate with utility computers during peak load [0105] Prompting of building occupants for energy-saving actions  [0106] …The message selection can include assigning to each of at least a subset of a plurality of candidate messages a priority and selecting based at least in part on the assigned priorities a number of selected messages, wherein the number of messages selected corresponds to a limited number of messages to be presented to the consumer. The system can receive feedback indicative of an effectiveness of the message wherein the message is selected based at least in part on the feedback. Feedback data includes usage of at least the relevant population and the consumer. Feedback data includes consumer action taken with respect to the message. The system can determine usage of the resource as one or more of the following: a time-value curve, a mean usage, a median usage, an average usage, and an aggregate usage. The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both.)
receive a second resource consumption data for the consumer of the resource from the resource monitoring device; determine if the consumer has reduced the resource consumption during the peak hours' time range from the first resource consumption report based on the second resource consumption data; ([0106] … The system can receive feedback indicative of an effectiveness of the message wherein the message is selected based at least in part on the feedback. Feedback data includes usage of at least the relevant population and the consumer. Feedback data includes consumer action taken with respect to the message. The system can determine usage of the resource as one or more of the following: a time-value curve, a mean usage, a median usage, an average usage, and an aggregate usage. The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both. [0119] …Feedback is used to determine the effectiveness of the algorithms used in the messaging module to determine appropriate selected messages. In some embodiments, feedback includes usage of at least the relevant group members and the consumer, to see if any or no change has occurred since the last communication [0120] In some embodiments, feedback includes consumer action taken with respect to the message, for example if a consumer has since participated in an air conditioner rebate program.)
in response to determining that the consumer did not reduce the resource consumption, (i) set a condition that a first set of suggestions was not effective in changing consumption behavior of the consumer, and (ii) generate a second report of the series of resource consumption reports that includes a second set of suggestions selected from the set of available suggestions that is different than the first set of suggestions; and transmit the second report to the location of the consumer to cause a reduction in resource consumption, and repeat determining whether the resource consumption of the consumer is reduced subsequent to the second report including the second set of suggestions ([0106] …The message selection can include assigning to each of at least a subset of a plurality of candidate messages a priority and selecting based at least in part on the assigned priorities a number of selected messages, wherein the number of messages selected corresponds to a limited number of messages to be presented to the consumer. The system can receive feedback indicative of an effectiveness of the message wherein the message is selected based at least in part on the feedback. Feedback data includes usage of at least the relevant population and the consumer. Feedback data includes consumer action taken with respect to the message… The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both; report with message is generated each billing period (i.e., based on consumption data). [0111] prioritization of the messages based upon their historical rate of uptake [0119] …Feedback is used to determine the effectiveness of the algorithms used in the messaging module to determine appropriate selected messages. In some embodiments, feedback includes usage of at least the relevant group members and the consumer, to see if any or no change has occurred since the last communication.  [0120] In some embodiments, feedback includes consumer action taken with respect to the message, for example if a consumer has since participated in an air conditioner rebate program.).
access a third resource consumption data, from the resource monitoring device, for the consumer of the resource to identify whether a reduction in the resource usage occurred subsequent to the second report; determine … that the consumer saved on resource consumption costs in relation to the second report based upon the third resource consumption data; and ([0099] … The system enables energy consumers to increase energy efficiency, reduce costs, and realize environmental benefits [0106] … The system can receive feedback indicative of an effectiveness of the message wherein the message is selected based at least in part on the feedback. Feedback data includes usage of at least the relevant population and the consumer. Feedback data includes consumer action taken with respect to the message. The system can determine usage of the resource as one or more of the following: a time-value curve, a mean usage, a median usage, an average usage, and an aggregate usage. The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both. [0119] …Feedback is used to determine the effectiveness of the algorithms used in the messaging module to determine appropriate selected messages. In some embodiments, feedback includes usage of at least the relevant group members and the consumer, to see if any or no change has occurred since the last communication [0120] In some embodiments, feedback includes consumer action taken with respect to the message, for example if a consumer has since participated in an air conditioner rebate program.)
transmit a third report to the location of the consumer, wherein the third report includes … a third set of suggestions selected from the set of available suggestions that is different than the first and second set of suggestions ([0099] …achieves much higher energy-saving actions by presenting users with only relevant and immediately actionable suggestions on how to cut down power consumption [0104] Predict demand and communicate with utility computers during peak load [0105] Prompting of building occupants for energy-saving actions  [0106] …The message selection can include assigning to each of at least a subset of a plurality of candidate messages a priority and selecting based at least in part on the assigned priorities a number of selected messages, wherein the number of messages selected corresponds to a limited number of messages to be presented to the consumer. The system can receive feedback indicative of an effectiveness of the message wherein the message is selected based at least in part on the feedback. Feedback data includes usage of at least the relevant population and the consumer. Feedback data includes consumer action taken with respect to the message. The system can determine usage of the resource as one or more of the following: a time-value curve, a mean usage, a median usage, an average usage, and an aggregate usage. The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both. [0119] …Feedback is used to determine the effectiveness of the algorithms used in the messaging module to determine appropriate selected messages. In some embodiments, feedback includes usage of at least the relevant group members and the consumer, to see if any or no change has occurred since the last communication [0120] In some embodiments, feedback includes consumer action taken with respect to the message, for example if a consumer has since participated in an air conditioner rebate program.)

Although not explicitly taught by Tran, Liptsey-Rahe teaches: determine an amount that the consumer saved on resource consumption costs in relation to the second report…; transmit a third report to the location of the consumer, wherein the third report includes information regarding the amount that the consumer has saved on the resource consumption costs in relation to the second report and
 ([0024] … resource providers (e.g., utility company) may initiate a demand response event to reduce resource demand during a peak event. A demand response event may refer to actions that are taken to reduce resource energy demand during a peak event. A demand response event may involve implementing a demand response campaign or program, in which communications are sent to utility customers (e.g., via electronic mail, regular mail, etc.)…Each communication may inform the respective customer of the upcoming peak event and ask the customer to reduce usage during the peak event. After the peak event, each customer may receive a post-event notification providing the customer with feedback on how much energy he/she saved during the peak event [0031] … a utility facility 110 that provides resources (e.g., electricity, gas, water) to a plurality of properties 115a-115k (e.g., residential homes, apartments, commercial buildings, etc.) over a geographical area. Each property 115a-115k may be associated with a utility customer (e.g., a customer residing at the property, a customer responsible for paying for resources consumed at the property, etc.) [0075] …a rebate to the customer based on the amount of energy the customer saves during the peak event, then the communication may also inform the customer of the rebate [0076] …the computing system 155 may send each customer a post-event notification providing the customer with feedback on how much energy he/she saved ).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Tran with the aforementioned teachings of Liptsey-Rahe with the motivation of reducing energy demand (Liptsey-Rahe [0024]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Liptsey-Rahe to the system of Tran would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the calculation of customer consumption savings.	

As per claim 2, Tran teaches: wherein each time the processor determines that a previously selected suggestion does not cause a reduction in the resource consumption by the consumer, the processor is configured to select a different suggestion from the set of available suggestions for a subsequent report in subsequent time intervals continuously over at least a year-long time period to establish the series of coordinated resource consumption reports ([0106] …The system can receive feedback indicative of an effectiveness of the message wherein the message is selected based at least in part on the feedback. Feedback data includes usage of at least the relevant population and the consumer. Feedback data includes consumer action taken with respect to the message. The system can determine usage of the resource as one or more of the following: a time-value curve, a mean usage, a median usage, an average usage, and an aggregate usage. The message to be provided to the consumer is part of the consumer's resource bill, the resource's website, or both; message is provided as part of the bill which is continuously delivered).

As per claim 3, Tran teaches: wherein the first resource consumption report is comprised of: information regarding a current billing amount that the consumer was charged for consumption of the resource, a peak hours rate and the peak hours' time range, and a non-peak hours rate and a non-peak hours' time range for consumption of the resource by the consumer over a time interval; and a first seasonal resource consumption report, wherein the first seasonal consumption report includes information related to a comparison of how much resource the consumer used during the peak hours' time range during a first time period and during a second time period ([0006] … a usage disaggregator coupled to one or more of the utility meters to disaggregate energy consumption for one or more predetermined appliances based on the data interval (such interval can be 15 minutes interval, 30 minutes interval, or hourly interval, among others) electrical load signatures of each predetermined appliance; and an energy messaging module coupled to the energy usage disaggregator to help users reduce energy consumption. [0027] … the time the consumption began; the duration of the consumption; the rate of consumption; the total amount of utility consumed during a particular period; the maximum or peak use; the shape and magnitude of the electrical power waveform (such as the 60 Hz waveform); and any changes in the rate of consumption. [0107] The system can communicate a consumer's usage of an energy resource… The consumer's usage and relevant members of the similar group's usage of the resource are compared. The usage of the resource may be time-value curve or a statistical measure such as a mean, median, average, or aggregate usage. In some embodiments, the usage is chosen at least in part so that the consumer's usage of the resource is greater than the relevant members of the similar group's usage of the resource. The comparison is communicated to the consumer. In some embodiments, the comparison is communicated to the consumer as integrated with the consumer's resource bill, standalone with the consumer's resource bill or on the resource's website under the consumer's web account [0111] prioritization of the messages based upon their historical rate of uptake multiplied by the expected energy savings value of the program; [0113] high quality design (using high quality print design, high quality web graphics, video, audio and other multimedia) for all data reports, dynamically customized for each consumer; [0114] integration with an Internet site or website for online and offline viewing of reports; [0115] scalability of report format to hundreds of millions of reports). Regarding the limitation “information regarding a current billing amount that the consumer was charged for consumption of the resource, a peak hours rate and the peak hours' time range, and a non-peak hours rate and a non-peak hours' time range for consumption of the resource by the consumer over a time” and “information related to a comparison of how much resource the consumer used during the peak hours' time range during a first time period and during a second time period,” these descriptions of displayed content is not subsequently utilized for functional purposes and appears to only convey a message to a human reader without functionally limiting the product. Thus, this limitation appears to recite nonfunctional descriptive material. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).

As per claim 4, Tran teaches: wherein the set of instructions is further comprised of instructions that when executed by the processor cause the processor to: prepare an introductory resource consumption report for transmission to the consumer, wherein the introductory resource consumption report includes the information regarding the amount of a resource consumption by the consumer that is associated with the peak hours rate and the peak hours' time range and the non-peak hours rate and the non-peak hours' time range and the information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours ([0107] The system can communicate a consumer's usage of an energy resource… The consumer's usage and relevant members of the similar group's usage of the resource are compared. The usage of the resource may be time-value curve or a statistical measure such as a mean, median, average, or aggregate usage. In some embodiments, the usage is chosen at least in part so that the consumer's usage of the resource is greater than the relevant members of the similar group's usage of the resource. The comparison is communicated to the consumer. In some embodiments, the comparison is communicated to the consumer as integrated with the consumer's resource bill, standalone with the consumer's resource bill or on the resource's website under the consumer's web account [0111] prioritization of the messages based upon their historical rate of uptake multiplied by the expected energy savings value of the program; [0113] high quality design (using high quality print design, high quality web graphics, video, audio and other multimedia) for all data reports, dynamically customized for each consumer; [0114] integration with an Internet site or website for online and offline viewing of reports; [0115] scalability of report format to hundreds of millions of reports). Regarding the limitation “information regarding the amount of a resource consumption by the consumer that is associated with the peak hours rate and the peak hours' time range and the non-peak hours rate and the non-peak hours' time range and the information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours,” this descriptions of displayed content is not subsequently utilized for functional purposes and appears to only convey a message to a human reader without functionally limiting the product. Thus, this limitation appears to recite nonfunctional descriptive material. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).

As per claim 5, although not explicitly taught by Tran, Liptsey-Rahe teaches: determine a change in the peak hours rate and the peak hours' time range and the non-peak hours rate and the non-peak hours' time range; and prepare an change in peak hours resource consumption report for transmission to the consumer, wherein the change in peak hours resource consumption report includes information regarding the change in the peak hours rate and peak hours' time range and non-peak hours rate and non-peak hours' time range, a cost difference associated with the change in peak hours rate and non-peak hours rate, and information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours ([0075] …The communications may be sent one or more days before the peak event (or even a few hours before the peak event) via e-mails, text messages, automated calls, or any combination thereof. For example, the computing system 155 may send the communications to the computing devices 150a-150k of the customers via the network 140 in the form of e-mails, text messages, etc. Each communication may inform the respective customer of the upcoming peak event and ask the customer to reduce usage during the peak event. For example, the communication may also identify the day and time period (e.g., 2 pm-7 pm) of the event, and include recommendations for reducing energy consumption during the peak event such as setting a thermostat a few degrees higher, shifting use of large appliances (e.g., dishwasher) to non-peak hours, etc. If utility rates will be higher during the peak event, then the communication may also inform the customer of the higher rates to encourage the customer to reduce usage during the peak event. If the utility offers a rebate to the customer based on the amount of energy the customer saves during the peak event, then the communication may also inform the customer of the rebate). Regarding the limitation “information regarding the change in the peak hours rate and peak hours' time range and non-peak hours rate and non-peak hours' time range, a cost difference associated with the change in peak hours rate and non-peak hours rate, and information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours,” this descriptions of displayed content is not subsequently utilized for functional purposes and appears to only convey a message to a human reader without functionally limiting the product. Thus, this limitation appears to recite nonfunctional descriptive material. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Tran with the aforementioned teachings of Liptsey-Rahe with the motivation of preventing blackouts due to provider’s inability to satisfy peak hour demand (Liptsey-Rahe [0023]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Liptsey-Rahe to the system of Tran would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for customers to receive information regarding peak hour events.

As per claim 6, although not explicitly taught by Tran, Liptsey-Rahe teaches: determine an upcoming change associated with the peak hours rate and the peak hours' time range and the non-peak hours rate and the non-peak hours' time range; and prepare an upcoming change in peak hours resource consumption report for transmission to the consumer, wherein the upcoming change in peak hours resource consumption report includes information regarding an upcoming change in the peak hours rate and peak hours' time range and non-peak hours rate and non-peak hours' time range, a cost difference associated with the upcoming change in peak hours rate and non-peak hours rate, and information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours ([0075] …The communications may be sent one or more days before the peak event (or even a few hours before the peak event) via e-mails, text messages, automated calls, or any combination thereof. For example, the computing system 155 may send the communications to the computing devices 150a-150k of the customers via the network 140 in the form of e-mails, text messages, etc. Each communication may inform the respective customer of the upcoming peak event and ask the customer to reduce usage during the peak event. For example, the communication may also identify the day and time period (e.g., 2 pm-7 pm) of the event, and include recommendations for reducing energy consumption during the peak event such as setting a thermostat a few degrees higher, shifting use of large appliances (e.g., dishwasher) to non-peak hours, etc. If utility rates will be higher during the peak event, then the communication may also inform the customer of the higher rates to encourage the customer to reduce usage during the peak event. If the utility offers a rebate to the customer based on the amount of energy the customer saves during the peak event, then the communication may also inform the customer of the rebate). Regarding the limitation “information regarding an upcoming change in the peak hours rate and peak hours' time range and non-peak hours rate and non-peak hours' time range, a cost difference associated with the upcoming change in peak hours rate and non-peak hours rate, and information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours,” this descriptions of displayed content is not subsequently utilized for functional purposes and appears to only convey a message to a human reader without functionally limiting the product. Thus, this limitation appears to recite nonfunctional descriptive material. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Tran with the aforementioned teachings of Liptsey-Rahe with the motivation of preventing blackouts due to provider’s inability to satisfy peak hour demand (Liptsey-Rahe [0023]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Liptsey-Rahe to the system of Tran would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for customers to receive information regarding peak hour events.

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally Tran teaches: in response to user interaction with a graphical user interface associated with a customer resource consumption management tool, wherein the customer resource consumption management tool is associated with a computer application running on a computing device comprising a processor for executing instructions from a memory; ([0035] As noted above, the hardware for non-invasive monitoring is minimal. In some configurations, meters 120, 130, 140 are directly connected to the user interface 90, or local computer 20, such as through a wired connection, [0114] integration with an Internet site or website for online and offline viewing of reports; [0115] scalability of report format to hundreds of millions of reports; [0116] enabling efficacy tracking of hundreds of simultaneous marketing and messaging campaigns).

As per claims 9 and 16, these claims recite limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies. 

As per claims 10 and 17, these claims recite limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies. 

As per claims 11 and 18, these claims recite limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

As per claims 12 and 19, these claims recite limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 

As per claims 13 and 20, these claims recite limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0101653 (Tran); in view of US 2016/0140586 (Liptsey-Rahe); in view of US 2020/0118223 (Singh).

As per claim 7, although not explicitly taught by Tran, Singh teaches: determine if an amount of the current billing amount of a resource exceeds a billing amount threshold for the consumer; and in response to determining that the current billing amount of a resource exceeds a billing amount threshold, prepare a high bill alert resource consumption report for transmission to the consumer, wherein the high bill alert resource consumption report includes the information regarding the determination that the amount of the current billing amount of a resource exceeds the billing amount threshold and the information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours ([0036] The AID engine 24 can be used to identify anomalies in the bills 30 of the customer. [0039] The AID engine 24 can be used to track and detect significant changes in energy usage. If the amount of energy usage detected by a meter is suddenly up or down above or below a threshold, the customer can be notified. [0040] The AID engine 24 can be used to analyze and provide insights into energy consumption. Such insights may include proposing to the customer that they may benefit from using a different rate plan, proposing to the customer that certain capital expenditure, such as investing in solar or purchasing more efficient equipment may be beneficial, detecting equipment issues or failures based on energy consumption, etc.) Regarding the limitation “information regarding the determination that the amount of the current billing amount of a resource exceeds the billing amount threshold and the information regarding how the consumer can reduce the resource consumption by consuming less of the resource during the peak hours,” this descriptions of displayed content is not subsequently utilized for functional purposes and appears to only convey a message to a human reader without functionally limiting the product. Thus, this limitation appears to recite nonfunctional descriptive material. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Tran with the aforementioned teachings of Singh with the motivation of notifying customers of significant changes in usage (Singh [0039]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Singh to the system of Tran would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for users to be notified when a consumption threshold has been exceeded.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the Examiner only considered physical elements as additional elements.
Examiner respectfully disagrees. Examiner acknowledges that physical elements were identified as additional elements; however, these were not the only additional elements identified in the rejection. See Claim Rejections - 35 USC § 101, Step 2A – Prong 2, above. Additional elements reciting receive resource consumption data… from a resource monitoring device and access resource consumption data … from the resource monitoring device do not provide an improvement to the computer or technology and only add extra-solution activities (i.e., data gathering). Additional elements such as in response to user interaction with a graphical user interface associated with a customer resource consumption management tool…, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; these limitations only link the abstract idea to a technological environment, or field of use. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Examiner notes that all claim limitations are being considered when determining that the additional elements do not integrate the recited abstract idea into a practical application.
	Examiner notes that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. The use of feedback data in selecting consumption recommendations does not improve computer or technology; instead, these limitations amount to an improved business process (i.e., an improvement in the abstract idea). 

With respect to the rejection under 35 USC 101, Applicant argues that the claim limitations integrate any judicial exception into a practical application.
Examiner respectfully disagrees. The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible).
Limitations reciting access a third resource consumption data, for the consumer of the resource to identify whether a reduction in the resource usage occurred subsequent to the second report; determine an amount that the consumer saved on resource consumption costs in relation to the second report based upon the third resource consumption data; and transmit a third report to the location of the consumer, wherein the third report includes information regarding the amount that the consumer has saved on the resource consumption costs in relation to the second report and a third set of suggestions selected from the set of available suggestions that is different than the first and second set of suggestions further narrow providing suggestions to users to shape energy consumption (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
Additional elements reciting receive resource consumption data… from a resource monitoring device and access resource consumption data … from the resource monitoring device do not provide an improvement to the computer or technology and only add extra-solution activities (i.e., data gathering).

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite a specific solution to a problem.
Examiner respectfully disagrees. The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible). Examiner notes that although the claims recite certain specific limitations describing providing suggestions to users to shape energy consumption, a narrow abstract idea is still an abstract idea. 

With respect to the rejection under 35 USC 101, Applicant argues that the claims are not mere automation of a manual process.
Examiner respectfully disagrees. The claims do not purport to improve computer capabilities and instead, invokes a computer merely as a tool. The court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).

With respect to the rejection under 35 USC 101, Applicant argues that the combination of elements is not well-understood, routine, and conventional. 
Examiner respectfully disagrees. Examiner acknowledges that an Examiner should provide support for conclusions regarding elements being well-understood, routine, and conventional. Examiner notes that the Claim Rejections - 35 USC § 101 only identifies data gathering steps as well-understood, routine and conventional activities and provides the appropriate support. 
Additional elements reciting receive resource consumption data… from a resource monitoring device and access resource consumption data … from the resource monitoring device do not provide an improvement to the computer or technology and only add extra-solution activities (i.e., data gathering). With respect to data gathering steps, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

With respect to the rejection under 35 USC 102, Applicant argues that Tran reference does not disclose the claimed features.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above now also relying on US 2016/0140586 (Liptsey-Rahe).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0184395 (Fabris) – discloses determining targeted energy consumption suggestions to users and determining whether suggestions have been implemented ([0059]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683